CaseCase 18-40715-JMM
     18-40715-JMM   DocDoc
                        78 76Filed
                                 Filed 09/09/19Entered
                                    09/11/19     Entered   09/09/19
                                                        09/11/19    17:19:24 Desc
                                                                  22:38:17    DescImaged
                                                                                   Main
                                Document      Page  1 of 1
                         Certificate of Notice Page 1 of 3


     
                               81,7('67$7(6%$1.5837&<&2857
                                         ',675,&72),'$+2
     
     ,Q5H 
                                           &+$37(5
     .HQQHWK/)HUULH                      
                                                &$6(12-00
                                           
                                           
           'HEWRU                          
                                      
     *DU\/5DLQVGRQ7UXVWHH               $'9(56$5<12-00
                                           
                                           
                 3/$,17,))                 -8'*0(17'(1<,1*',6&+$5*(
     YV                                   
                                      
     .HQQHWK/)HUULH                 
                                           
                                                
                           '()(1'$17                                    
                           
                7+,60$77(5KDYLQJFRPHEHIRUHWKH&RXUWRQ&RPSODLQW2EMHFWLQJWRWKH'HEWRU¶V
     'LVFKDUJHILOHGE\*DU\/5DLQVGRQ7UXVWHHWKH3ODLQWLIIKHUHLQKDYLQJDSSHDUHGDQGIRUJRRG
     FDXVHVKRZQ
     
                ,7,6+(5(%<25'(5('$'-8'*('$1''(&5(('WKDWWKH'HIHQGDQW¶V'HEWRU¶V
     GLVFKDUJHRIGHEWVEH'(1,('IRUFDXVHVKRZQXQGHU86& D  DQG D  
     
                ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWWKH3ODLQWLIIKDYH
     -XGJPHQWDJDLQVWWKH'HIHQGDQWLQWKHSULQFLSDODPRXQWRIIRU3ODLQWLII¶VFRVWVLQFXUUHG
     
                                                '$7('6HSWHPEHU
     
                
      
                                                BBBBBBBBBBBBBBBBBBBBBBBB
                                                -26(3+00(,(5
                                                &+,()86%$1.5837&<-8'*(
     
     
     
     
     6XEPLWWHGE\*DU\/5DLQVGRQ&KDSWHU7UXVWHH3ODLQWLII
     
     
        Case 18-40715-JMM       Doc 78 Filed 09/11/19 Entered 09/11/19 22:38:17                Desc Imaged
                                     Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                            District of Idaho
In re:                                                                                 Case No. 18-40715-JMM
Kenneth L Ferrie                                                                       Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0976-8          User: aduong                 Page 1 of 2                   Date Rcvd: Sep 09, 2019
                              Form ID: pdf018              Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 11, 2019.
4936491         ATT U-VERSE,    PO Box 5014,    Carol Stream, IL 60197-5014
4936487         Addiction Labs of America,     200 Powell Pl,    Brentwood, TN 37027-7514
4936488         Alltranhlth,    200 14th Ave E,    Sartell, MN 56377-4500
4936489         Altran Health, Inc,    PO Box 519,     Sauk Rapids, MN 56379-0519
4936495        +Cbp Affiliated Service,     1246 Yellowstone Ave Ste,    Pocatello, ID 83201-4373
4936496         Continental,    Spartanburg, SC 29304
4936497         Credit Acceptance,    25505 W 12 Mile Rd Ste 3000,     Southfield, MI 48034-8331
4936498         Credit Acceptance,    PO Box 5070,     Southfield, MI 48086-5070
4936501         Desert Hope Center,    200 Powell Pl,     Brentwood, TN 37027-7514
4936502         Desert Hope Outpatient,     200 Powell Pl,    Brentwood, TN 37027-7514
4936503         Desert Springs Hospital Medical Center,      8668 Spring Mountain Rd,   Las Vegas, NV 89117-4132
4936505         Equifax,   PO Box 740241,     Atlanta, GA 30374-0241
4936507         Experian,    PO Box 2002,    Allen, TX 75013-2002
4936508         Fms Inc.,    PO Box 707600,    Tulsa, OK 74170-7600
4936510         Healthcare Finance,    PO Box 407,     Twin Falls, ID 83303-0407
4936511         Healthcare Partners Nevada,     PO Box 748356,    Los Angeles, CA 90074-8356
4936512         Idaho Collection Bureau,     PO Box 576,    Twin Falls, ID 83303-0576
4936514         Idaho Power,    PO Box 70,    Boise, ID 83707-0070
4936515         Idaho Power Processing Center,     PO Box 34966,    Seattle, WA 98124-1966
4936518         Las Vegas Pro Group,    200 Powell Pl,     Brentwood, TN 37027-7514
4936521         Maverick Fin,    Spartanburg, SC 29304
4936522         Maverick Finance,    591 Washington St N,     Twin Falls, ID 83301-3802
4936525         St. Luke’s Clinic LLC,     PO Box 587,    Twin Falls, ID 83303-0587
4936526         St. Luke’s Magic Valley,     PO Box 409,    Twin Falls, ID 83303-0409
4936527         Trans Union,    PO Box 1000,    Chester, PA 19016-1000
4936528         Welch and Allan MD PA,     526 Shoup Ave W Ste H,    Twin Falls, ID 83301-5050

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4936490         E-mail/Text: ebn@americollect.com Sep 10 2019 02:11:55        Americollect, Inc.,
                 Attn: Bankruptcy,    PO Box 1566,    Manitowoc, WI 54221-1566
4936492         E-mail/Text: banko@bonncoll.com Sep 10 2019 02:11:59       Bonneville Billing and Collection,
                 PO Box 150621,    Ogden, UT 84415-0621
4936493         E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Sep 10 2019 02:08:21        Capital One Auto Finan,
                 3901 Dallas Pkwy,    Plano, TX 75093-7864
4936494         E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Sep 10 2019 02:08:03
                 Capital One Auto Finance,    Attn: Bankruptcy,    PO Box 30285,    Salt Lake City, UT 84130-0285
4941018        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Sep 10 2019 02:08:41
                 Capital One Auto Finance, a division of Capital On,     AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
4941017        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Sep 10 2019 02:08:41
                 Capital One Auto Finance, division of Capital One,     AIS Portfolio Services, LP,     Acct: 8592,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
4936499         E-mail/Text: bankruptcy_notifications@ccsusa.com Sep 10 2019 02:12:01
                 Credit Collection Serv,    725 Canton St,    Norwood, MA 02062-2679
4936500         E-mail/Text: srcu-r7bankruptcy@dhw.idaho.gov Sep 10 2019 02:11:53        Dept of Health&Welfare,
                 450 W State St,    Boise, ID 83702-6056
4936504         E-mail/Text: bankruptcynotices@dcicollect.com Sep 10 2019 02:11:59        Diversified Consultant,
                 10550 Deerwood Park Blvd,    Jacksonville, FL 32256-0596
4936506         E-mail/Text: bankruptcy.notices@hdfsi.com Sep 10 2019 02:11:59        Esb/Harley Davidson Cr,
                 PO Box 21829,    Carson City, NV 89721-1829
4936509         E-mail/Text: bankruptcy.notices@hdfsi.com Sep 10 2019 02:11:59        Harley Davidson Financial,
                 Attn: Bankruptcy,    PO Box 22048,    Carson City, NV 89721-2048
4936517         E-mail/Text: cio.bncmail@irs.gov Sep 10 2019 02:11:50        Internal Revenue Service,
                 PO Box 21126,    Philadelphia, PA 19114-0326
4936513         E-mail/Text: srcu-r7bankruptcy@dhw.idaho.gov Sep 10 2019 02:11:53
                 Idaho Department of Health & Welfare,     Attn: Bankruptcy,    PO Box 83720,
                 Boise, ID 83720-0003
4936516         E-mail/Text: bankruptcynotices@tax.idaho.gov Sep 10 2019 02:11:53
                 Idaho State Tax Commission,    PO Box 36,    Boise, ID 83722-0036
4936519         E-mail/Text: ZyCredit.A.User@lesschwab.com Sep 10 2019 02:11:58        Les Schwab Tire Center,
                 PO Box 5350,    Bend, OR 97708-5350
4936520         E-mail/Text: ZyCredit.A.User@lesschwab.com Sep 10 2019 02:11:58        Les Schwab Tires,
                 Attn: Bankruptcy Department,    PO Box 5350,    Bend, OR 97708-5350
4936948        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2019 02:08:03        Orion,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
4936523         E-mail/Text: bankruptcy.noticing@security-finance.com Sep 10 2019 02:11:48        Maverick Finance,
                 C/O Security Finance,    PO Box 811,    Spartanburg, SC 29304-0811
4936524         E-mail/Text: bankruptcies@slhs.org Sep 10 2019 02:11:51        St Luke S Health System,
                 PO Box 2578,    Boise, ID 83701-2578
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0
      Case 18-40715-JMM                Doc 78 Filed 09/11/19 Entered 09/11/19 22:38:17                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 0976-8                  User: aduong                       Page 2 of 2                          Date Rcvd: Sep 09, 2019
                                      Form ID: pdf018                    Total Noticed: 45


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 9, 2019 at the address(es) listed below:
              Alexandra O Caval    on behalf of Creditor Michelle Ensworth alex@cavallawoffice.com,
               R71985@notify.bestcase.com
              Gary L Rainsdon   on behalf of Plaintiff Gary L. Rainsdon trustee@filertel.com,
               id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com
              Gary L Rainsdon   on behalf of Trustee Gary L Rainsdon trustee@filertel.com,
               id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com
              Gary L Rainsdon   trustee@filertel.com,
               id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com
              Kameron M Youngblood    on behalf of Debtor Kenneth L Ferrie youngbloodlaw@gmail.com,
               youngbloodlawecfnotice@gmail.com;G29963@notify.cincompass.com
              US Trustee   ustp.region18.bs.ecf@usdoj.gov
                                                                                             TOTAL: 6
